DETAILED ACTION
1. 	This Non-Final Office Action is in response to application filed on 02/18/2021.  	Claims 1-20 are being considered on the merits. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
2. 	The drawings filed on 05/18/2021 are accepted. 
Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 05/18/2021, 01/21/2022 and 04/12/2022 have been considered. The submissions are compliance with the provisions of 37 CFR 1.97. Accordingly, initialed and dated copies of the Applicant’s IDS forms 1449 filed on 05/18/2021, 01/21/2022 and 04/12/2022 are attached to this office action. 

Double Patenting
4.	Claims 1-20 of this application is patentably indistinct from claims 1-45 of US Patent No. 10,955,662. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-45 of U.S. Patent No. 10,955,662. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims disclose a head mounted display system and method for device authentication. The system of claim 1 and the method of claim 15 include the same limitations of the system of claim 1 and the method of claim 39 disclosed in U.S. Patent No. 10,955,662. 
Likewise regarding dependent claims:
Claims 2-14 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-27 and 40-45 of U.S. Patent No. 10,955,662.

As indicated in the table below, these dependent claims of the instant application are anticipated by the corresponding claims of U.S. Patent No. 10,955,662, because the subject matter claimed in the following dependent claims of the instant application is fully disclosed and covered by the corresponding claims of US Patent No. 10,955,662.

Instant application. Application No. 17/179,110
U.S. Patent No. 10,955,662
Claim 1: receive, from a first device over a first communication channel, a request to authenticate a first connection between the first device and the head mounted display system, wherein the request comprises a first data; 
transmit, to an authentication device, the first data, wherein the authentication device is configured to authenticate the first connection based at least in part on a first comparison of a first shared data received from the first device with the first data; 
receive, from the authentication device, confirmation of a successful authentication of the first connection; and 
in response to receiving the confirmation of successful authentication of the first connection, 
permit bi-directional communication of data between the first device and the head mounted display system, and 
notify a user of the head mounted display system that the first connection has been authenticated.

Claim 1: receive, from a first device over a first communication channel, a first connection request to authenticate a first connection between the first device and the head mounted display system, wherein the first connection request comprises a first data that is associated with a first shared data, wherein the first device is configured to send the first shared data to an authentication device;
transmit, to the authentication device, the first data, wherein the authentication device is configured to authenticate the first connection based at least partly on a first comparison of the first shared data received from the first device with the first data, wherein the first comparison is based at least in part on a verification of consistency between the first shared data and the first data;
receive, from the authentication device, confirmation of a successful authentication of the first connection between the first device and the head mounted display system, wherein the first device and authentication device are different devices; and
in response to receiving the confirmation of successful authentication of the first connection,
permit bi-directional communication of data over a second communication channel between the first device and the head mounted display system, wherein the first communication channel and the second communication channel are different, and
notify a user of the head mounted display system that the authentication device has successfully authenticated the first connection between the first device and the head mounted display system.

Claim 2: wherein the first data is associated with a first shared data.
Claim 43: 
wherein the first shared data comprises the first data.
Claim 3: wherein the first device is configured to send the first shared data to an authentication device.
Claim 29: transmit the first shared data to the authentication device.
Claim 4: wherein the first comparison is based at least in part on a verification of consistency between the first shared data and the first data.
Claim 1: …wherein the first comparison is based at least in part on a verification of consistency between the first shared data and the first data…
Claim 5: wherein the first device and authentication device are different devices.
Claim 1: …wherein the first device and authentication device are different devices…

Claim 6: wherein the permitting of bi- directional communication of data between the first device and the head mounted display system is performed over a second communication channel.
Claim 1: …permit bi-directional communication of data over a second communication channel between the first device and the head mounted display system…

Claim 7: wherein the first communication channel and the second communication channel are different.
Claim 1: … wherein the first communication channel and the second communication channel are different
Claim 8: wherein the authentication device is in communication with the head mounted display system and the first device over a cloud.
Claim 2: wherein the authentication device is in communication with the head mounted display system and the first device over a cloud.

Claim 9: wherein the one or more processors are further programmed by the executable instructions to: transmit an identifier of the head mounted display system to the authentication device.
Claim 3: wherein the processor is further programmed by the executable instructions to transmit an identifier of the head mounted display system to the authentication device.
Claim 10: wherein the authentication device authenticates the first connection based at least in part on the identifier.
Claim 4: 
wherein the authentication device authenticates the head mounted display system and the first device based at least partly on the identifier of the head mounted display system.
Claim 11:
wherein the request is generated by the first device.
Claim 6: wherein the first connection request is generated by the first device.

Claim 12: wherein the first data is generated by the authentication device based at least in part on the first shared data.
Claim 7: wherein the first connection request is generated by the first device based at least partly on the first data, wherein the first data is generated by the authentication device based at least partly on the first shared data.
Claim 13: wherein the first shared data comprises one or more of: an identifier of the first device; a spoken phrase; one or more spectral qualities of a spoken phrase; or biometric data of a user.
Claim 8: wherein the first shared data comprises an identifier of the first device.

Claim 14: wherein the request comprises an optical communication or an audio communication.
Claim 16: wherein the first connection request comprises an optical communication.

Claim 15: receiving, from a first device over a first communication channel, a request to authenticate a first connection between the first device and the head mounted display system, wherein the request comprises a first data; transmitting, to an authentication device, the first data, wherein the authentication device is configured to authenticate the first connection based at least in part on a first comparison of a first shared data received from the first device with the first data; receiving, from the authentication device, confirmation of a successful authentication of the first connection; and in response to receiving the confirmation of successful authentication of the first connection, permitting bi-directional communication of data between the first device and the head mounted display system, and notifying a user of the head mounted display system that the first connection has been authenticated.
Claim 1: receive, from a first device over a first communication channel, a first connection request to authenticate a first connection between the first device and the head mounted display system, wherein the first connection request comprises a first data that is associated with a first shared data, wherein the first device is configured to send the first shared data to an authentication device;
transmit, to the authentication device, the first data, wherein the authentication device is configured to authenticate the first connection based at least partly on a first comparison of the first shared data received from the first device with the first data, wherein the first comparison is based at least in part on a verification of consistency between the first shared data and the first data;
receive, from the authentication device, confirmation of a successful authentication of the first connection between the first device and the head mounted display system, wherein the first device and authentication device are different devices; and
in response to receiving the confirmation of successful authentication of the first connection,
permit bi-directional communication of data over a second communication channel between the first device and the head mounted display system, wherein the first communication channel and the second communication channel are different, and
notify a user of the head mounted display system that the authentication device has successfully authenticated the first connection between the first device and the head mounted display system.

Claim 16: wherein the first device is configured to send the first shared data to an authentication device.
Claim 29: transmit the first shared data to the authentication device.
Claim 17: wherein the first comparison is based at least in part on a verification of consistency between the first shared data and the first data.
Claim 1: …wherein the first comparison is based at least in part on a verification of consistency between the first shared data and the first data…
Claim 18: wherein the first device and authentication device are different devices.
Claim 1: …wherein the first device and authentication device are different devices…

Claim 19: wherein the permitting of bi-directional communication of data between the first device and the head mounted display system is performed over a second communication channel.
Claim 1: …permit bi-directional communication of data over a second communication channel between the first device and the head mounted display system…

Claim 20: 
wherein the first communication channel and the second communication channel are different
Claim 1: … wherein the first communication channel and the second communication channel are different



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. US 2014/0337634 A1 to Starner, (hereinafter, “Starner”), as disclosed in IDS submitted on 05/18/2021, in view of US Pub. No. US 2015/0248702 A1 to Chatterton, (hereinafter, “Chatterton”).
As per claims 1 and 15, Starner teaches a head mounted display system and a method, respectively, comprising: non-transitory computer-readable storage medium storing executable instructions; and one or more processors in communication with the non-transitory computer- readable storage medium (Starner, para. [0027] “a WCD takes the form of or includes a head-mountable device (HMD).” And para. [0028] “An example system may also be implemented in or take the form of other devices, such as a mobile phone, tablet computer, laptop computer, and computing appliance, each configured with sensors, cameras, and the like arranged to capture/scan a user's eye, face, or record other biometric data. Further, an example system may take the form of non-transitory computer readable medium, which has program instructions stored thereon that are executable by at a processor to provide the functionality described herein. An example system may also take the form of a device such as a wearable computer or mobile phone, or a subsystem of such a device, which includes such a non-transitory computer readable medium having such program instructions stored thereon.”), the one or more processors programmed by the executable instructions to: 
receive, from a first device over a first communication channel, a request to authenticate a first connection between the first device and the head mounted display system, wherein the request comprises a first data (Starner, para. [0116] “By scanning the QR code, the HMD may determine that the authentication information includes the request to provide biometric data. In response, the HMD may acquire biometric data of the wearer, such as an eye-scan facilitated by a sensor associated with the HMD, for example. After receiving the biometric data (first data), the HMD may encrypt the biometric data, perhaps along with other information, such as a name of the wearer, an IP address of the HMD, an identifier of the HMD, etc. The HMD may further include the encrypted biometric data and the other information in the authentication message.”); 

transmit, to an authentication device, the first data, wherein the authentication device is configured to authenticate the first connection based at least in part on a first comparison of a first shared data received from the first device with the first data (Starner, para. [0118] “The access request and encrypted biometric data of the authentication information may then be decrypted by the authentication server, other administrative server, second computing device, or other computing device…The authentication server may then compare biometric data it received from the HMD with previously stored biometric data of the wearer so as to determine if there is a match. The previously stored biometric data of the wearer may be stored locally at the HMD and/or remotely at the authentication server, among other possibilities. For example, the owner of the HMD may have previously stored one or more images resulting from a scan of the wearer's iris, and that previously stored image(s) may be compared with a iris scan image(s) of the wearer in the authentication information so as to verify the identity of the wearer.”); 
receive, from the authentication device, confirmation of a successful authentication of the first connection (Starner,  para.[0119] “In the case that the biometric data matches the previously stored biometric data, such as the case illustrated in FIG. 5C, the wearer of the HMD may be presented with the second webpage 510 by the second computing device, thus allowing access to the protected information. The second webpage 510 may include a visual indication 512 that authentication was successful and that access to a web-based account was granted.”); and in response to receiving the confirmation of successful authentication of the first connection, 
notify a user of the head mounted display system that the first connection has been authenticated (Starner, para. [0119] “The second webpage 510 may include a visual indication 512 that authentication was successful and that access to a web-based account was granted…another webpage 520 may be presented to the wearer and the other webpage 520 may include a visual indication 512 that an authorized wearer is currently accessing the account, such as the "Welcome, HMD USER" message, as shown in FIG. 5D.”)
Starner teaches all the limitations of claims 1 and 15 above, however fails to explicitly teach but Chatterton teaches:
permit bi-directional communication of data between the first device and the head mounted display system (Chatterton, para. [0030] “Client computing device 102, in one embodiment, may be implemented using any appropriate combination of hardware and/or software configured for wired and/or wireless communication over network 106. For example…a head-mounted display (HMD) or other wearable computing device” and para. [0046] “The bidirectional nature of BLE can allow for a more robust experience and interaction between the merchant, user, and/or third party payment service provider. For example, advertising and promotional offers can be directed to a known user from the merchant, the payment service provider, or both.” [0071] “FIG. 8 is a diagram illustrating a flow for presenting a proximity-based visual notification 111 to user 110...the communications between beacon 108 and client computing device 102 may be using a BLE communications protocol, or other wireless communication protocol. Moreover, the identifier may be an identifier assigned to user 110 and/or client computing device 102. In some embodiments, the identifier may be a media access control (MAC) identifier of client computing device 102.” And para. [0074] “Client computing device 102 may then receive available advertisements or notifications from beacon 108 when client computing device 102 comes into proximity of beacon 108 and is capable of communicating with beacon (904). In some embodiments, beacon 108 may periodically advertise available advertisements or notifications that beacon 108 is able to provide to display component 109 for display to user 110. Communications between client computing device 102 and beacon may be made using a BLE communications protocol or other wireless communications protocol.”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chatterton’s proximity-based notifications into Starner’s biometric authentication on a wearable computing device, with a motivation to permit/allow user to communicate with remote serve or other servers managed by content providers in a network, as well as access user account information or web content (Chatterton, para. [0035]). 

As per claim 2, the combination of Starner and Chatterton teach the head mounted display system of claim 1, wherein the first data is associated with a first shared data (Starner, para. [0113] “As shown in FIG. 5A, the second computing device may provide a first viewable object, such as a first webpage 500 on a graphical display of the second computing device…the HMD may include one or more inward-facing image capture devices and/or one or more other inward-facing sensors that may be used to track eye movements, determine the direction of the wearer's gaze, and/or capture an image of the wearer's eye. As such, certain eye movements or scanned images of the wearer's eye may be mapped to certain actions. Still further, the HMD may include outward-facing sensors or capture devices, such as a camera, which may be used to detect/capture information in front of the user, such as the machine-readable code as described above.” And para. [0114] “In the scenario of FIG. 5A, and in accordance with the example method 300A-B of FIGS. 3A-B, the HMD may detect the machine-readable code displayed by the second computing device. As shown, the wearer may select "Authenticate with HMD," which may cause a QR code 502 to be generated/displayed on the first webpage 500. In some examples, as noted above, the QR code 502 may identify protected information and include information associated with the first webpage 500, such as a uniform resource locator (URL) of the first webpage 500, an internet protocol (IP) address of the first webpage 500, a public key of the first webpage 500, and a time at which the authentication information associated with the first webpage 500 is received. The HMD may be configured to scan the QR code 502 with an inward-facing (or outward-facing) camera/sensor and process the information included in the QR code 502.”).

As per claims 3 and 16, the combination of Starner and Chatterton teach the head mounted display system of claim 1 and the method of claim 15, respectively, wherein the first device is configured to send the first shared data to an authentication device (Starner, para. [0082] “The authentication information may also comprise at least one identifier associated with the HMD, the authorization session, and/or with the wearer of the HMD. For example, the HMD may encrypt a serial number of the HMD, an IP address of the HMD, a time stamp of the authentication session, a time stamp at which the biometric/eye-scan data was received by the HMD, and/or personal information of the wearer of the HMD.” And para. [0085] “the HMD sends the authentication message to an authentication server for verification of the authentication information, where verification of the authentication information allows access to the protected information via the second computing device. The authentication server may be one or more computing devices separate from the HMD and the second computing device. In some embodiments, the second computing device may function as the authentication server and verify the authentication information.”).

As per claims 4 and 17, the combination of Starner and Chatterton teach the head mounted display system of claim 1 and the method of claim 15, respectively, wherein the first comparison is based at least in part on a verification of consistency between the first shared data and the first data (Starner, para. [0090] “Once the biometric data (e.g., eye-scan data) is stored at the authentication server, the authentication server (or other computing device, such as the HMD) may compare the received data and corresponding digital template with the stored data to determine if there is a match. In one embodiment, in order to compare the stored data with the current eye-scan data, the authentication server may calculate the Hamming Distance. The Hamming Distance is a measure of the variation between the stored data and the current eye-scan data and corresponding digital template.” And para. [0092] “the authentication server (and/or other computing devices) may receive encrypted digital signatures that have been generated at the HMD from the biometric data using an LSH function, rather than the actual biometric data. By using an LSH function to generate an initial digital signature for eye-scan data, the same digital signature can then be generated from any image of the wearer's eye(s) that substantially matches the initial image…the authentication server may decrypt the encrypted digital signature and compare the encrypted digital signature to other digital signatures generated from previously-obtained eye-scan data of the wearer to determine if the encrypted digital signature matches the other digital signatures.”).

As per claims 5 and 18, the combination of Starner and Chatterton teach the head mounted display system of claim 1 and the method of claim 15, respectively, wherein the first device and authentication device are different devices (Starner, para. [0085] “verification of the authentication information allows access to the protected information via the second computing device. The authentication server may be one or more computing devices separate from the HMD and the second computing device. In some embodiments, the second computing device may function as the authentication server and verify the authentication information.”).

As per claims 6 and 19, the combination of Starner and Chatterton teach the head mounted display system of claim 1 and the method of claim 15, respectively, wherein the permitting of bi- directional communication of data between the first device and the head mounted display system is performed over a second communication channel (Chatterton, para. [0046] “The bidirectional nature of BLE can allow for a more robust experience and interaction between the merchant, user, and/or third party payment service provider.” And para. [0094] “the remote server decrypts the combined encrypted value at process step 1428 and verifies the authenticity and ownership of both the user token and the beacon (i.e., merchant) token. The remote server then approves of the user device and provides affirmative check-in instructions back to the beacon at process step 1430. It is worth noting that while the communications between the user device and the beacon over BLE are unencrypted, the communications between the beacon and the remote server are on a separate more protected channel. Neither the user device nor any other device need see these communications between beacon and remote server of the service provider. As the user device is then checked in and the one time use tokens for the user device and beacon are both committed to this checkin and any resulting transaction, one or more new tokens can then be optionally provided to the user device and/or the beacon at process step 1432. The remote server then marks both of these tokens as used on its databases at process step 1434, whereupon the "handshake" checkin process or method then ends at end step 1436.”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chatterton’s proximity-based notifications into Starner’s biometric authentication on a wearable computing device, with a motivation to permit/allow user to communicate with remote serve or other servers managed by content providers in a network, as well as access user account information or web content (Chatterton, para. [0035]). 

As per claims 7 and 20, the combination of Starner and Chatterton teach the head mounted display system of claim 6 and the method of claim 19, respectively, wherein the first communication channel and the second communication channel are different (Chatterton, para. [0094] “the remote server decrypts the combined encrypted value at process step 1428 and verifies the authenticity and ownership of both the user token and the beacon (i.e., merchant) token. The remote server then approves of the user device and provides affirmative check-in instructions back to the beacon at process step 1430. It is worth noting that while the communications between the user device and the beacon over BLE are unencrypted, the communications between the beacon and the remote server are on a separate more protected channel. Neither the user device nor any other device need see these communications between beacon and remote server of the service provider. As the user device is then checked in and the one time use tokens for the user device and beacon are both committed to this checkin and any resulting transaction, one or more new tokens can then be optionally provided to the user device and/or the beacon at process step 1432. The remote server then marks both of these tokens as used on its databases at process step 1434, whereupon the "handshake" checkin process or method then ends at end step 1436.”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chatterton’s proximity-based notifications into Starner’s biometric authentication on a wearable computing device, with a motivation to permit/allow user to communicate with remote serve or other servers managed by content providers in a network, as well as access user account information or web content (Chatterton, para. [0035]). 

As per claim 8, the combination of Starner and Chatterton teach the head mounted display system of claim 1, wherein the authentication device is in communication with the head mounted display system and the first device over a cloud (Starner, para. [0060] “remote device 230 may take the form of or be implemented in a computing system that is in communication with and configured to perform functions on behalf of client device, such as computing device 210. Such a remote device 230 may receive data from another computing device 210 (e.g., an HMD 102, 152, or 172 or a mobile phone), perform certain processing functions on behalf of the device 210, and then send the resulting data back to device 210. This functionality may be referred to as "cloud" computing.”).


As per claim 9, the combination of Starner and Chatterton teach the head mounted display system of claim 1, head mounted display system of claim 1, wherein the one or more processors are further programmed by the executable instructions to: transmit an identifier of the head mounted display system to the authentication device (Starner, para. [0082] “The authentication information may also comprise at least one identifier associated with the HMD, the authorization session, and/or with the wearer of the HMD. For example, the HMD may encrypt a serial number of the HMD, an IP address of the HMD, a time stamp of the authentication session, a time stamp at which the biometric/eye-scan data was received by the HMD, and/or personal information of the wearer of the HMD.” And para. [0085] “the HMD sends the authentication message to an authentication server for verification of the authentication information, where verification of the authentication information allows access to the protected information via the second computing device. The authentication server may be one or more computing devices separate from the HMD and the second computing device. In some embodiments, the second computing device may function as the authentication server and verify the authentication information.”)

As per claim 10, the combination of Starner and Chatterton teach the head mounted display system of claim 9, wherein the authentication device authenticates the first connection based at least in part on the identifier (Starner, para. [0086] “the encrypted authentication information may be provided to the authentication server or other computing device, such as a server providing a first webpage. The authentication server may then process and decrypt the encrypted authentication information to identify the wearer of the HMD.” And para. [0087] “verification of the authentication information may include the authentication server (or other computing device, such as the HMD or the second computing device) making a determination of whether the biometric data substantially matches stored biometric data. The authentication server may process the biometric data before comparing it to the stored biometric data.”).

As per claim 11, the combination of Starner and Chatterton teach the head mounted display system of claim 1, wherein the request is generated by the first device (Starner, para. [0070] “After the HMD is presented with the machine-readable code on a display of the second computing device, the HMD may be configured to detect or scan (e.g., take a picture of) the bar code with one or more outward-facing cameras/sensors in order to receive identification of the protected information. In some embodiments, the bar code may be detected in response to a user request (e.g., via an application configured for such a purpose, or a voice command such as "Ok, HMD, log me in.").” and para. [0072] “the machine-readable code may be a bar code. In one example, the bar code may be a two-dimensional bar code, such as a quick response (QR) code. If the first viewable object is a first webpage, information associated with the first webpage, such as the URL, IP address, and public key of first webpage, may be encoded in the bar code. A request for the HMD (or other device) to provide authentication information may also be encoded in the bar code.”).

As per claim 12, the combination of Starner and Chatterton teach the head mounted display system of claim 1, wherein the first data is generated by the authentication device based at least in part on the first shared data (Starner, para. [0071] “the machine-readable code may include information associated with the first viewable object that includes the machine-readable code. For example, the machine-readable code may identify the first viewable object…The information can also include a public key of the first webpage, and a time at which the information associated with the first webpage is received. Further, in some embodiments, the machine-readable code may provide session information related to a user's current session via the associated webpage.” And para. [0077] “The HMD may use the data captured by the one or more sensors to create, select and/or digitize an image of the eye…the HMD may analyze the images to identify patterns in an iris, and convert the patterns into a digital template… the digital template may be a record that is compared against predetermined stored biometric data used for authorization” [0087] “verification of the authentication information may include the authentication server (or other computing device, such as the HMD or the second computing device) making a determination of whether the biometric data substantially matches stored biometric data. The authentication server may process the biometric data before comparing it to the stored biometric data”).

As per claim 13, the combination of Starner and Chatterton teach the head mounted display system of claim 1, wherein the first shared data comprises one or more of: an identifier of the first device; a spoken phrase; one or more spectral qualities of a spoken phrase; or biometric data of a user (Starner, para. [0082] “The authentication information may also comprise at least one identifier associated with the HMD, the authorization session, and/or with the wearer of the HMD. For example, the HMD may encrypt a serial number of the HMD, an IP address of the HMD, a time stamp of the authentication session, a time stamp at which the biometric/eye-scan data was received by the HMD, and/or personal information of the wearer of the HMD.” And para. [0085] “the HMD sends the authentication message to an authentication server for verification of the authentication information, where verification of the authentication information allows access to the protected information via the second computing device. The authentication server may be one or more computing devices separate from the HMD and the second computing device. In some embodiments, the second computing device may function as the authentication server and verify the authentication information.”).

As per claim 14, the combination of Starner and Chatterton teach the head mounted display system of claim 1, wherein the request comprises an optical communication or an audio communication (Starner, para. [0097] “rather than providing immediate access the protected information, the HMD may retrieve the wearer's password and send the password to the second computing device so as to gain access to the protected information (e.g., log the wearer into an account comprising the protected information). The password can be sent to a server (e.g., the authentications server, a web server, etc.) or directly to the second computing device via the Internet or a direct wireless connection such as Bluetooth, near field communication (NFC), radio frequency identification (RFID), a local network, etc. The password may be stored locally at the HMD or may be stored remotely at the authentication server, the second computing device, or other computing device(s). The password can be used by the HMD or second computing device to automatically log the wearer in, or alternatively the password can be provided (e.g., visually or audibly) to the wearer of the HMD so that the wearer can manually enter the password at the second computing device. Other examples are also possible.”).

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9325828 B1 – Headset operable with mobile terminal using short-range communication.
US 20150294108 A1 – Managing authentication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHA P TAFAGHODI whose telephone number is (571)272-5199.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Kristine Kincaid can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZOHA PIYADEHGHIBI TAFAGHODI/Examiner, Art Unit 2437 

/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437